Citation Nr: 1527082	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-33 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 27, 2010 and in excess of 50 percent thereafter.

2. Entitlement to a total rating based on individual unemployability (TDIU) prior to April 20, 2012.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to May 1969.  He received a Combat Action Ribbon in recognition of his service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from January 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In January 2010, the RO granted service connection for PTSD and assigned a 30 percent rating effective October 14, 2009.  In September 2010, the RO denied entitlement to a TDIU.  In a January 2014 supplemental statement of the case, the RO increased the rating for PTSD to 50 percent effective August 27, 2010.

In November 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.


FINDINGS OF FACT

1.  Throughout the appeal period, including prior to August 27, 2010 and thereafter, the Veteran's psychiatric disability was manifested by such symptoms as irritability, anxiety, lack of impulse control, significant sleep impairment, difficulty concentrating, disturbance in motivation and mood and an inability to establish and maintain effective relationships; more severe symptoms such as gross impairment in thought processes; persistent delusions; grossly inappropriate behavior and disorientation to time or place were not shown; total occupational and social impairment was not shown.

2.  Resolving the benefit of the doubt in the Veteran's favor, service-connected disabilities precluded him from maintaining substantially gainful employment prior to April 12, 2012.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for an initial disability rating of 70 percent (but no higher) for service-connected PTSD were met prior to and from August 27, 2010.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to a TDIU were met as of October 14, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran pre-adjudication notice by letter dated in October 2009 when the Veteran initially filed a claim for service connection for PTSD.  Once the issue of the disability ratings assigned was raised, a July 2010 statement of the case provided the rating criteria for mental health disorders.  The Board finds the Veteran was informed of the evidence needed to achieve a higher schedular rating and, therefore, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal; the Veteran has not identified any outstanding medical evidence.  

Appropriate VA psychiatric examinations were conducted in December 2009 and May 2012.  Both examinations were adequate as they provide the medical information needed to address the rating criteria relevant to this appeal.  There is adequate medical evidence of record to make a determination in this case and the Veteran has not indicated otherwise.

The Board is granting entitlement to TDIU prior to April 20, 2012.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II. Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD and other psychiatric disorders are rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

Under the provisions for rating psychiatric disorders, a 30 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

III.  Entitlement to Increased Ratings

The Veteran contends that his PTSD symptomatology has been of such severity as to warrant a 70 percent evaluation since he filed a claim for service connection in October 2009.  As explained, the Board agrees.

In January 2010, the Veteran underwent a VA examination.  He indicated he could not get along with people.  In addition, he noted that he suffered from recurrent dreams about Vietnam and had trouble falling and staying asleep.  As to his history, he explained he had abused drugs and alcohol for many years after serving in combat.  He stated he only stopped drinking excessively and using cocaine in 2007 when he was hospitalized with gastrointestinal blockage.  The Veteran reported he had been convicted of multiple crimes and was often involved in fights.  He explained that he had become increasingly socially withdrawn through the years and spent most of his time at home by himself.  It was indicated that in public the Veteran was "watchful, wary and suspicious of others".  In addition, he was noted to be easily startled by loud noises, sudden movements or certain smells.  The Veteran was not noted to be obsessive compulsive, suicidal or homicidal, although he was quick to become angry and violent.  During the interview, the examiner noted the Veteran was open, forthcoming, polite and cooperative and that he maintained eye contact well. The Veteran's speech and thought processes were goal directed and his behavior was normal, although his mood and affect were anxious and sad.  

As to his ability to work, the examiner indicated the Veteran had difficulty establishing and maintaining work and social relationships and that he "was repeatedly angry and irritable in all work settings."  The examiner opined that the Veteran was "capable of performing some work from a mental health point of view" but that he would need work in a structured setting in which he had little contact with other people.  In addition, his supervisors would need to understand that he had a tendency to become irritable and angry in a work setting.  The examiner also wrote that the Veteran would be able to perform executive functions or handle significant emotional stress if he did resume working.  The Board agrees with the Veteran's Representative who contends that the examiner meant to state that Veteran would not be able to perform certain functions or handle high stress situations, especially in light of the examiner's ultimate conclusion that "[t]he veteran is able to comprehend and complete simple and complex commands, provided he is not in contact with other people." The examiner assigned a GAF score of 55.

Thereafter, the Veteran continued to seek treatment, to include group therapy. VA treatment records dated in 2009 and 2010 indicate GAF scores of 50, indicating severe symptoms.

The Veteran submitted an examination report from a private practitioner, Ms. L.G., MA, LPA.  She assessed severe PTSD and assigned a GAF score of 38.  She explained that after return from Vietnam, the Veteran began to experience intrusive thoughts, traumatic nightmares, estrangement and detachment from others, hypervigilance, problems with memory and concentration and an exaggerated startle response.  She also indicated the Veteran often forgot what he was doing or where he was going.  She noted the Veteran had been anxious and could not tolerate the door being closed during the examination.  She concluded that his symptoms "have caused clinically significant impairment in his occupational, social and personal life."  She explained that "[b]ecause of his hypervigilance and isolating behaviors he is severely compromised in his ability to initiate or sustain work or social relationships."  She also indicated that due to memory and concentration problems he was not able to learn new tasks.  The practitioner considered him to be "totally and permanently disabled and unemployable."

Throughout treatment records in 2010 and 2011, the Veteran's thought processes continued to be linear, logical and goal oriented; his speech was normal; his thought content included no delusions or obsessions and he was not noted to be experiencing hallucinations.  His mood was irritable and anxious and he continued to complain of problems sleeping.  GAF scores of 50 continued to be assigned.  In August 2010, he had a pre-screening appointment for Prolonged Exposure treatment for PTSD because the Veteran had criterion A trauma and symptoms of re-experiencing, avoidance and hyperarounsal.  The Veteran consented to participate in at least 10 treatment sessions.

Based on enrollment in this treatment program, the RO increased the Veteran's disability rating from 30 percent to 50 percent, effective August 27, 2010.

In July 2011, the Veteran's brother submitted an Affidavit indicating the Veteran separated himself from others and did not get close to anyone.  In addition, the brother noted the Veteran had difficulty concentrating and was irritable and angry.  He indicated the Veteran lacked impulse control and would become angry and abusive for "no reason at all."  He stated that the Veteran had "a hard time carrying out and obeying instructions."  He continued: "In other words it is either his way or the highway."  The brother indicated he did not work well with a supervisor and indicated that if the Veteran came to him for a job, he would not hire him "because of the way he treats people and because he cannot get along with others." 

The Veteran's two sisters also submitted Affidavits in July 2011.  They indicated the Veteran had nightmares of his experiences in Vietnam and that his only social activity was going to church.  They described him as a loner and indicated and that he kept to himself a lot.  One sister described him as "very irritable, angry, depressed and anxious."  She also stated he was moody and impulsive and for those reasons, he could not get a job.  The other sister indicated he was "very irritable and gets angry for not reason at all."  She related that he had recently called her at 2 AM to tell her he could not sleep. 

Two friends who had known the Veteran over 40 years also submitted Affidavits concerning the Veteran's psychiatric symptoms and the effect on his ability to work.  Both friends noted the Veteran kept to himself and was depressed and anxious.  In addition, they noted a lack of impulse control and stated their opinions that if he were hired for a job, the Veteran would not be an effective worker.

In August 2011, the Director of the PTSD Program at VA, Mr. J.B., submitted a letter indicating his knowledge of the Veteran's symptoms and that the treatment program was not significantly improving his condition.  Mr. J.B. indicated the Veteran had continued nightmares, frequent intrusive thoughts and reliving of combat experiences, significant short-term memory and concentration deficits, increased irritability with frequent and unpredictable anger outbursts, depressed mood and suicidal ideation.  Mr. J.B. indicated deficiencies in work, family relations, judgment, thinking and mood; frequent anxiety and depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Mr. J.B. related that the Veteran became easily irritated and angered over seemingly minor situations and this impulsive and volatile behavior significantly interfered with job functioning.  Mr. J.B. concluded that the Veteran was "unable to maintain gainful employment due primarily to his PTSD."  He assigned a GAF score of 45.

In October 2011, a former co-worker who has known the Veteran for a number of years submitted an Affidavit.  He indicated he worked with the Veteran who had problems getting along with people including his bosses and that he eventually started to drive a truck so he would not have to mingle with people.  He described the Veteran as depressed, moody and anxious.  The co-worker indicated the Veteran did not deal with stress well and would not likely take orders or directions from a boss were he to be hired for a job.

In May 2012, the Veteran underwent another VA examination to determine the current severity of his PTSD.  A GAF score of 45 was assigned.  The Veteran indicated he had become more anxious and nervous as he became older and found himself "getting to be difficult with friends and family members."  It was indicated he was walking with a walker and had renal incontinence which embarrassed him.  He indicated being loud and angry at times in dealings with strangers.  It was indicated the Veteran was not a violent man, but that he was very short tempered.  The examiner noted markedly diminished interest in activities, feelings of detachment or estrangement from others, restricted range of effect, difficulty sleeping, difficulty concentrating, irritability and outbursts of anger.  It was concluded that the PTSD symptoms "cause clinically significant distress or impairment in social, occupational or other important areas of functioning."  Difficulty understanding complex commands was noted.  The Veteran's appearance and hygiene were showing some signs of neglect because of his psychically weak condition.  He appeared quite suspicious but not paranoid.  The examiner concluded that his impairment was "moderate to severe."

Upon review of the record, to include treatment records, VA examination reports and the statements of the Veteran, his representative, his family members and his friends, the Board finds the Veteran's symptoms appear to be contemplated by at best, a 50 percent schedular rating and at worst, a 70 percent schedular rating throughout the appeal period.  DC 9411.  Considering the Veteran's disability picture as a whole, the Board concludes that it is possible to resolve doubt in the Veteran's favor and find the reduced reliability caused by impairment of concentration and a lack of impulse control stemming from ongoing irritability, anxiety and a low tolerance for stress merit a 70 percent disability rating throughout the appeal period.  The Veteran's continued inability to establish and maintain effective relationships also supports this finding.

Notably, throughout the appeal period treatment providers have assigned GAF scores between 38 and 55.  Upon inclusive review of the evidence, the Board finds that the treatment record narratives, statements in support of claim and examination records since 2009 tend to show that the Veteran's symptoms can be interpreted as somewhere between moderate and severe.  Resolving doubt in the Veteran's favor, therefore, the assignment of a 70 percent rating prior to and after August 27, 2010 is appropriate.  

The Board does not see fit to assign a total disability rating for the Veteran's PTSD.  The evidence does not reflect such severe psychotic symptoms such as active delusions, hallucinations, severe memory loss, active suicidal or homicidal ideation, obsessional rituals or illogical speech. At each examination and in treatment reports, the Veteran was noted to be alert and aware of his surroundings; he was able to communicate normally and maintained good eye contact. His behavior was not grossly inappropriate and he was not in persistent danger of hurting himself or others nor was he disoriented to place or time. 

Based upon the above, the Board will resolve the benefit of the doubt in the Veteran's favor and grant a disability rating of 70 percent (but no higher) for his service-connected PTSD prior to and after August 27, 2010.  

The Board notes that as of October 14, 2009, which is now the effective date for the 70 percent rating for PTSD, the Veteran was receiving a 100 percent disability rating for his service-connected prostate cancer.  Notably, VA shall pay special monthly compensation (SMC) at the housebound rate when a Veteran has a single service-connected disability rated at 100 percent and additional service-connected disabilities that total at least 60 percent. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Upon application of the Board's decision by the RO, the RO should consider that for the period between October 14, 2009 and November 30, 2009 , the date prior to when the Veteran's disability rating for prostate cancer was reduced to 20 percent, the Veteran's disability percentages indicate eligibility for SMC at the housebound rate.

IV.  Extraschedular Considerations

The Board has considered whether the record warrants referral for consideration of an extraschedular rating for the Veteran's PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

The symptoms of and impairment due to the Veteran's PTSD are adequately addressed.  The rating schedule addresses the occupational impairment produced by the Veteran's PTSD throughout the appeal period, and provides a higher rating for a disability more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, it is not necessary to refer the claim for consideration of a rating that is not based on the schedular criteria. 38 C.F.R. § 3.321(b) (2013); see Thun v. Peake, 22 Vet. App. 111, 115 (2008).

V.  Entitlement to a TDIU prior to April 12, 2012

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the particular veteran is capable of performing the physical and mental acts required by employment, not whether that veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In May 2010, the Veteran filed a notice of disagreement (NOD) with the initial assignment of a 30 percent rating for PTSD and filed a claim for entitlement to a TDIU.  He indicated in his NOD that his PTSD was the reason he could not obtain or maintain substantially gainful employment.  At the time, the Veteran was service connected for prostate cancer considered 40 percent disabling, erectile dysfunction considered 0 percent disabling and PTSD which was considered 30 percent disabling.  By way of this decision, the Veteran now meets the schedular requirements for entitlement to a TDIU beginning October 14, 2009, the date of his claim for service connection for PTSD.  Thus, the question becomes whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to April 20, 2012.
 
As discussed above in the analysis of entitlement an increased rating for PTSD, the evidence suggests that the Veteran would not be able to hold a job for any length of time given his psychiatric symptoms.  When he first sought psychiatric treatment at VA in December 2009, the Veteran indicated he "had trouble holding work through the years".  He stated that he frequently became irritable and angry and walked off jobs.  The lay and medical evidence of record suggests that it is unlikely that the Veteran could have maintained substantially gainful employment when he initially applied for TDIU on May 25, 2010 given his irritability, lack of impulse control and inability to take directions and keep control of his anger.  Low GAF scores and the evidence of social isolation and concentration problems indicate that the Veteran's PTSD symptoms most likely would have precluded him from sustaining employment even if he were to have found a job.

In light of the above, the evidence supports a finding that the Veteran's service-connected PTSD rendered him unable to maintain substantially gainful employment prior to April 20, 2012.  Therefore, the Board will resolve the benefit of the doubt in the Veteran's favor and grant the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim.  In this case, the Veteran disagreed with the initial rating of his PTSD in May 2010 and as such, the Court's holding in Rice is applicable.   Here, the evidence suggests that the Veteran is unemployable due to his psychiatric symptoms and that he has been unemployable due to those symptoms since October 14, 2009, the effective date for the grant of service connection for PTSD.

The Board notes that on April 20, 2012, when service connection was granted for diabetes mellitus type II, hypertension and cardiomyopathy, the Veteran's combined schedular rating became 100 percent.  In many cases, this would make entitlement to a TDIU moot.  However, in 2008, the Court issued Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with additional disabilities ratable at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) . Here, the Veteran's TDIU is predicated on the Veteran's PTSD that is rated as 70 percent disabling.  In addition, the Veteran has other service connected disabilities, to include cardiomyopathy, prostate cancer, diabetes mellitus type II, bilateral lower and upper extremity peripheral neuropathy, erectile dysfunction and hypertension, that combine to more than 60 percent disabling.   The RO should take this into consideration when implementing the award of a TDIU.


ORDER

An initial rating of 70 percent (but no higher) for service-connected PTSD is granted, subject to regulations governing the award of monetary benefits.

Entitlement to a total disability rating based on individual unemployability is granted from October 14, 2009, subject to regulations governing the award of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


